Boslaugh, J.
The defendant pleaded guilty to larceny from the person and was sentenced to imprisonment for 18 to 36 months. She has appealed and contends the sentence was excessive.
The defendant is single and was 18 years of age at the time the crime was committed. She completed the 8th grade in school and now has one child.
The defendant was originally charged with robbery. The offense took place at about 6 a.m. on July 28, 1973. The defendant, with two other girls, called at the apartment of another woman known as Deborah. After the defendant and the girls were admitted to the apartment, Deborah was severely beaten and was forced to write a statement saying that she was giving her television set to the girls. Deborah escaped and ran from the apartment when she heard one of the girls say they would push Deborah down the fire escape. When the defendant left the apartment with her companions she carried away the small television set belonging to Deborah. The defendant and her companions were together in a bar when they were arrested later that morning.
*466, The defendant has an arrest record -dating' back' td 1962. The circumstances of the crime and her record as a juvenile indicate that she was not entitled to probation. The sentence imposed by the trial court was not an abuse of discretion.
’ The judgment of the District Court is affirmed.
Affirmed.